
	
		I
		112th CONGRESS
		2d Session
		H. R. 5077
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on ion-exchange resin
		  powder comprised of a copolymer of methacrylic acid cross-linked with
		  divinylbenzene, in the potassium ionic form, of a nominal particle size between
		  0.025 mm and 0.150 mm, dried to less than 10% moisture.
	
	
		1.Ion-exchange resin powder
			 comprised of a copolymer of methacrylic acid cross-linked with divinylbenzene,
			 in the potassium ionic form, of a nominal particle size between 0.025 mm and
			 0.150 mm, dried to less than 10% moisture
			(a)In
			 generalHeading 9902.11.79 of
			 the Harmonized Tariff Schedule of the United States (relating to ion-exchange
			 resin powder comprised of a copolymer of methacrylic acid cross-linked with
			 divinylbenzene, in the potassium ionic form, of a nominal particle size between
			 0.025 mm and 0.150 mm, dried to less than 10% moisture) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
